DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-20, as filed 06/25/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 15/387,354 (filed 12/21/2016) and 62/271,083 (filed 12/22/2015).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Interpretation
Claims 1-6 recite methods with optional steps. The broadest reasonable interpretation of these claims covers at least two methods (i.e., one branch occurs when the entity has received authorization for referral generation and one branch when it has not). See Ex Parte Schulhauser, page 8, “In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met.” The BRI thus includes the branch with the authorization and need not include the branch without the authorization. The claims are examined accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of issued patent 10,706,959 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from one another because both the instant application and the reference patent perform the same steps as mapped in the table below. Any differences (such as the computer-readable medium in claims 13-18) are obvious in view of Holt (USP App. Pub. No. 2015/0112723). One of ordinary skill in the art would have been motivated to include the features of Holt in the claims of the reference patent to improve the flexibility of the referral generation software.
Instant application claim
Reference patent analogous claim
1, 13
1
2, 14
2
3, 9, 15
3
4, 10, 16
4
5, 11, 17
6
6, 12, 18
7
7
14
8
15



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A computer-implemented method for generating an electronic referral document, comprising: 
--receiving, by one or more computing devices, a plurality of electronic files comprising first information of a patient, wherein (a) the first information is in a standardized format, and (b) the plurality of electronic files were received via a secure message;
--generating, by the one or more computing devices, an electronic referral document associated with an entity, wherein generating the electronic referral document comprises: 
--in an instance in which the entity has received authorization for referral generation: parsing, by the one or more computing devices, the first information to extract second information of the patient, mapping, by the one or more computing devices, the second information to a template for an electronic referral document for the patient, and generating, by the one or more computing devices, the electronic referral document comprising the second information based at least in part on the mapping; and 
--(the BRI of claim 1 renders this limitation optional) in an instance in which the entity has not received authorization for referral generation: determining, by the one or more computing devices, whether the plurality of electronic files correspond to a previously-generated electronic referral document by: generating, by the one or more computing devices, a hash corresponding to the plurality of electronic files, and determining, by the one or more computing devices, whether the hash matches one or more previously generated hashes, and responsive to determining that the hash matches at least one of the one or more previously generated hashes, attaching, by the one or more computing devices, at least one of the plurality of electronic files to the previously-generated electronic referral document to generate a referral package.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like “by one or more computing devices”, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the “electronic referral document” language, generating a referral document associated with an entity in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims by reciting particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components.  

Step 2A Prong Two

amount to mere instructions to apply an exception (such as recitation of receiving a plurality of electronic files, generating electronic referral documents, and parsing information to extract information which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0053] and [0058], see MPEP 2106.05(f))

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims by reciting additional limitations which amount to invoking computers as a tool to perform the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv), and electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Holt (USP App. Pub. No. 2015/0112723).
Regarding claim 1, Holt discloses: A computer-implemented method for generating an electronic referral document, comprising: 
--receiving, by one or more computing devices, a plurality of electronic files comprising first information of a patient, wherein (a) the first information is in a standardized format, and (b) the plurality of electronic files were received via a secure message (103 in FIG. 1; can be a message from an EMR in par. [0049] via a secure and standardized HL7 message in par. [0036]) 
--generating, by the one or more computing devices, an electronic referral document associated with an entity (“Step 108 involves collection of Physician authorization to complete referral process and transmit E-prescription and additional referrals to Pharmacy and Payors,” par. [0049]), wherein generating the electronic referral document comprises: 
--in an instance in which the entity has received authorization for referral generation (physician authorization 108 in FIG. 1): parsing, by the one or more computing devices, the first information to extract second information of the patient, mapping, by the one or more computing devices, the second information to a template for an electronic referral document for the patient (system generates forms 108a in FIG. 1), and generating, by the one or more computing devices, the electronic referral document comprising the second information based at least in part on the mapping (system generates forms 108a and combined forms into a single PDF 108c in FIG. 1); and 
--(the BRI of claim 1 renders this limitation optional) in an instance in which the entity has not received authorization for referral generation: determining, by the one or more computing devices, whether the plurality of electronic files correspond to a previously-generated electronic referral document by: generating, by the one or more computing devices, a hash corresponding to the plurality of electronic files, and determining, by the one or more computing devices, whether the hash matches 

Regarding claim 6, Holt further discloses: extracting the plurality of electronic files from the secure message (extracting information form HL7 messages in par. [0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (USP App. Pub. No. 2015/0112723) in view of Berkman (USP App. Pub. No. 2009/0112627).
Regarding claim 2, Holt does not expressly disclose, but Berkman teaches: wherein at least one of the plurality of electronic files comprises is a continuity of care document (CCD) (continuity-of-care document in par. [0045]).
It would have been obvious to one of ordinary skill in the art to expand Holt’s referral generation system to include Holt’s CCD inputs because this would provide an efficient way of entering the patient data into the system (see Holt par. [0007]). 

Regarding claim 3, Holt does not expressly disclose, but Berkman teaches wherein the electronic referral document comprises a referral for at least one of acute care, ambulatory care, post-acute care, imaging procedures, laboratory procedures, or other diagnostic or therapeutic procedure (specialist treatment referral in par. [0043] and [0047]).
It would have been obvious to one of ordinary skill in the art to expand Holt’s referral generation system to include Holt’s specialist referral because this would improve patient health by allowing referrals for a wider variety of needed services (see Holt par. [0004]). 

Regarding claim 5, Holt does not expressly disclose, but Berkman teaches: wherein the electronic referral document is provided to a computing device of at least one of a healthcare practice, a specialist, a patient, or an insurance provider (healthcare entity generates the referral document or health summary form and the healthcare entities such as specialists receive the form in par. [0045]).
It would have been obvious to one of ordinary skill in the art to expand Holt’s referral generation system to include Holt’s specialist referral because this would improve patient health by allowing referrals for a wider variety of needed services (see Holt par. [0004]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (USP App. Pub. No. 2015/0112723) in view of Sie (USP App. Pub. No. 2011/0246231).

Regarding claim 4, Holt does not expressly disclose, but Sie teaches: wherein the standardized format is in an extensible markup language (XML) architecture (“The CCR specification stipulates the use of XML coding to ensure interchangeability of electronic CCRs” [0064)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical record management of Holt to include the file formatting of Sie in order to support standards-compliant interoperability and thus ease of use (see Sie [0064]).

Potentially Allowable Subject Matter
Claims 7-18 are not obvious in view of the prior art and recite patent eligible subject matter for the same reasons set forth in the Notice of Allowance for 15/387,354 from 03/04/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626